                                                In light of the Court's Order at ECF No. 404 (the "5/18/21 Order"),
                                                Plaintiffs' request to adjourn yesterday's discovery conference
                                                (ECF No. 403) is DENIED WITHOUT PREJUDICE. Plaintiffs may
                                                renew their request in accordance with the directives in the
                                                5/18/21 Order.
        May 18, 2021
                                                The Clerk of Court is respectfully directed to close ECF No. 403.

                                               SO ORDERED       5/19/2021
        VIA ECF
        The Honorable Sarah L. Cave, U.S.M.J.
        United States District Court, Southern District of New York
        500 Pearl Street, Room 702
        New York, NY 10007


                  Re:    Local 3621, et al v. City of New York, et al; Index No. 18-cv-04476 (LJL)(SLC)


        Your Honor:

                I write to respectfully request an adjournment of today’s discovery conference and to
        explain the clerical error that caused our office to mistakenly believe the conference was scheduled
        for 12:00pm Eastern Standard Time.

               When the Court granted Defendants’ April 30, 2021 request to adjourn this conference
        from May 4th to May 18th [ECF No. 397], I inadvertently entered the conference into our firm’s
        calendar at 11:00am Central Standard Time, rather than Eastern. As such, it appeared in our
        calendar at 12:00pm today.

               I apologize for the inconvenience this caused and respectfully request that the conference,
        which was scheduled “to discuss Plaintiffs’ concerns about the April 12, 2021 Legend” [ECF No.
        390], be rescheduled to enable Plaintiffs to do so.


        Respectfully Submitted,

               /s/
        Erica T. Healey-Kagan




85 BROAD STREET
28th FLOOR
NEW YORK, NY 10004

P: 212 253 6911
F: 212 614 2532

kagan@kurlandgroup.com
                                                                                               New York | Washington, D.C.
KURLANDGROUP.COM
